--------------------------------------------------------------------------------




AMENDMENT TO ULTRAMAR CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Ultramar Diamond Shamrock Corporation, a Delaware corporation, pursuant to
authority granted by its Board of Directors, hereby adopts the following
amendments to the Ultramar Corporation Supplemental Executive Retirement Plan.
Such amendments shall be effective as of May 1, 2000, subject to such further
limitations and restrictions as are set forth below.


1. The first sentence of Section 4.1(c) (defining “Average Annual Compensation”)
is amended and restated in its entirety, effective for any person who remains
employed by Ultramar Diamond Shamrock Corporation on the date set forth above,
as follows:


  “Average Annual Compensation” shall be determined in the same manner as under
the Pension Plan except as otherwise set forth herein, and provided that,
Average Annual Compensation shall also include an “average bonus” if (i) the
Participant’s employment with a Participating Employer is terminated for any
reason other than Cause on or after the first day of the month in which he
attains age fifty-five (55) or (ii) the Participant remains employed with the
Company (or any subsidiary or affiliate of the Company) upon the occurrence of a
Change in Control.


2. Clause (i) of Section 4.1(m) (defining “SERP Interest Rate”), is amended and
restated, in its entirety, as follows:


(i) with respect to the computation of the amount of a lump sum benefit upon a
Change in Control under Section 4.2(e), the interest rate issued by the Pension
Benefit Guaranty Corporation for private sector lump sum payments, as such rate
is in effect on the first day of the calendar year that contains the date of the
distribution.


3. Section 4.1(q) (defining “Trust”) is amended and restated in its entirety, as
follows:


  (q) “Trust”shall mean the Ultramar Diamond Shamrock Corporation Benefits Trust
between the Company and Sterling National Bank and Trust Company of New York, as
it may be amended from time to time.


4. The first sentence of Section 4.2(b) is amended and restated, in its
entirety, as follows:


  A Participant who retires from employment with a Participating Employer (other
than on account of a termination for Cause) on or after the first day of the
month following his attainment of age sixty-two (62) (with the determination of
such Participant’s then age calculated by taking into account any additional
years considered added to such Participant’s actual age pursuant to the terms of
any separate agreement between the Participant and the Company pertaining to
such person’s participation in the SERP) and who is entitled to a benefit under
the Pension Plan shall be entitled to receive the greater of the Supplemental
Pension determined under Section 4.2(a) or this Section 4.2(b).


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 2 of 8

5. The first sentence of clause (ii) of Section 4.2(e) is amended and restated,
in its entirety, effective for any person who remains employed by Ultramar
Diamond Shamrock Corporation on the date set forth above, as follows:


  If there is a Change in Control, each Participant who remains employed by the
Company (or any subsidiary or affiliate) on the Change in Control Date shall be
(i) one hundred percent (100%) vested in his Supplemental Pension and (ii) paid
a single lump sum payment in cash equal to the Actuarial Equivalent lump sum
value of his Supplemental Pension, determined as of the date of the Change in
Control using the SERP Interest Rate and SERP Mortality Table, in lieu of all
other benefits under the SERP; provided that any amendment of the SERP made
within the six-month period ending on the effective date of the Change in
Control shall be ignored for purposes of computing the amount of the lump sum
payment under this clause (ii) to the extent that the application of such
amendment would cause the amount of the lump sum to be less than that computed
without application of such amendment.


6. Section 4.4(a) is amended and restated, in its entirety, as follows:


(b) Any benefit payable to a Participant or Spouse hereunder shall be paid by
the Company. Notwithstanding the foregoing, such benefits shall instead be paid
from the Trust, under such circumstances (including a Change in Control) as are
specified under the terms of the Trust. To the extent that the Trust does not
pay the benefits under the SERP to which any Participant (or Spouse) is
entitled, the Company remains responsible to do so. Moreover, all assets of the
Trust remain, at all times, subject to the claims of the Company’s creditors in
the event of the Company’s insolvency, and no Participant (or any Spouse
thereof) shall, at any time, have a prior claim to any Trust assets.


7. Section 4.5 is amended and restated, in its entirety, effective for any
person who remains employed by Ultramar Diamond Shamrock Corporation on the date
set forth above, as follows:


  4.5 Additional Terms. A Participant shall, subject only to the provisions of
Section 15, which shall govern in the event of any conflict, receive such
additional terms (including, but not limited to, years of age and/or service for
vesting and/or benefit accrual purposes under the SERP) as determined by the
Committee, in its sole discretion.


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 3 of 8

8. A new Section 15 is added, effective for any person who remains employed by
Ultramar Diamond Shamrock Corporation on the date set forth above, as follows:


15. Special Change in Control Provisions.


(a) The provisions of this Section 15 shall apply with respect to each
Participant in the group listed in subsection (b) hereof (each, hereafter, a
“Covered Participant”) who, except as otherwise provided in this Section 15,
remains employed by the Company (or any subsidiary or affiliate of the
Corporation) (collectively, “UDS”) upon the occurrence of a Change in Control.
The provisions of this Section 15 shall apply, notwithstanding any other
provision of the SERP to the contrary.


(b) The Covered Participants, identified by social security number, are as
follows:


  ###-##-####
###-##-####
###-##-####


(c) For purposes of this Section 15, the term “SERP Side Letter” means, with
respect to any Covered Participant, that separate agreement between such person
and the Company pertaining to such person’s participation in the SERP, as such
agreement may be amended from time to time.


(d) For purposes of this Section 15, and with respect to any Covered
Participant, the term “Computation Period” means the calendar year in which
there occurs a Change in Control, as well as each of the two immediately
succeeding years.


(e) For purposes of the following subsection (f) of this Section 15, “Average
Annual Compensation” shall, with respect to any Covered Participant, and
notwithstanding the terms of such Covered Participant’s SERP Side Letter, be
determined as if (i) such person remains a UDS employee until the end of such
person’s Computation Period, (ii) such person’s compensation for each of the
three years during such Computation Period and otherwise taken into account,
without regard to this subsection (e), in so determining such person’s Average
Annual Compensation (inclusive of amounts taken into account in determining such
person’s average bonus percentage) is equal to such person’s compensation
(otherwise so taken into account in determining Average Annual Compensation,
including the average bonus percentage) for the year immediately prior to the
year in which the Change in Control occurs.


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 4 of 8

(f) Notwithstanding any provisions of the SERP (or of any particular Covered
Participant’s SERP Side Letter) to the contrary, the amount of any lump sum
otherwise payable to such person under the SERP on account of being employed by
UDS upon the occurrence of a Change in Control shall be determined in the
following steps, with the lump sum being the amount determined under the
following clause (ii):


(i) Determine the amount of the annual SERP benefit which would otherwise be
immediately payable to such person, starting on the Change in Control Date, and
determined as if such person terminated employment on the Change in Control Date
and with such person’s Average Annual Compensation determined pursuant to the
provisions of the foregoing subsection (e) of this Section 15, and after taking
into account the other provisions of the SERP, as well as such person’s SERP
Side Letter (other than any provision thereof relating to (A) the conversion of
such annual SERP benefit into a lump sum amount or (B) the determination of such
person’s Average Annual Compensation); provided, however, that in making such
determination, in the event that such person is under age sixty-two (62) on the
Change in Control Date, (A) the Pension Plan benefit and the Other Pension
Benefits otherwise taken into account in such determination shall be the amount
of such respective benefits otherwise payable to such person at age sixty-two
(62), but with such benefit amounts determined as if such person terminated
employment on the Change in Control Date, and (B) there shall be no reduction on
account of early payment of the SERP benefit pursuant to the provisions of
Section 4.2(c) (or otherwise).


(ii) Determine the immediate present value, based upon such Covered
Participant’s actual age on the Change in Control Date, of the annual benefit
amount, calculated under the foregoing clause (i), which would otherwise be paid
to such person starting on the Change in Control Date, with such present value
being determined using the interest rate and mortality table set forth in
Section 4.1(m)(i) and Section 4.1(n)(i), respectively (except to the extent that
a larger lump sum would result from using the interest rate and mortality table
set forth in Section 4.1(m)(ii) and Section 4.1(n)(ii), respectively, in which
event the interest rate and mortality table set forth in Section 4.1(m)(ii) and
Section 4.1(n)(ii), respectively, shall instead apply).)


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 5 of 8

(g) Attached to the SERP, as Exhibit A, is a separate schedule for each Covered
Participant illustrating the manner, in accordance with the forgoing provisions
of this Section 15 and the other provisions of the SERP (and the terms of such
person’s SERP Side Letter, as such agreement may be modified pursuant to the
foregoing provisions of this Section 15), in which the lump sum payment to such
person with respect to the SERP would, in the event that such person remains
employed by UDS upon the occurrence of a Change in Control, be calculated for
such person, assuming that (I) the Change in Control Date occurs on December 31,
2000, (II) such lump sum distribution also occurs on that date and (III) such
person remains employed by UDS on that date. In the event of a Change in Control
occurring on December 31, 2000, the amount of the lump sum payable to any
Covered Participant who remains employed by UDS on such date shall (assuming
such lump sum is also paid on that same date) be the amount set forth with
respect to such person in the relevant attached schedule. In the event that a
Change in Control Date occurs on some other date, the methodology set out in
such schedules shall be dispositive in resolving any issues which may arise in
connection with determining the amount of the lump sum otherwise payable to any
such Covered Participant who so remains employed by UDS upon the occurrence of
such other Change in Control Date.


(h) If a Covered Participant who receives a lump sum distribution on account of
being employed by UDS on a Change in Control Date continues to be employed by
UDS and thereafter becomes entitled to a subsequent distribution with respect to
the SERP, the amount of such subsequent SERP benefit, expressed as an annual
benefit, which annual benefit is the starting point in determining the amount of
such subsequent distribution, shall be equal to the excess of:


(i) the amount of the annual SERP benefit, otherwise payable at that time (or,
at age sixty-two (62), in the event that such person is then under age sixty-two
(62), determined under the SERP and after taking into account the provisions of
such person’s SERP Side Letter, over


(ii) the amount of the annual SERP benefit which was taken into account under
clause (i) of the subsection (f) of this Section 15 as the starting point in
determining the amount of such prior lump sum distribution.


  In all other respects, the amount of any subsequent distribution shall be
determined in accordance with such rules of uniform application as may be
established by the Compensation Committee.


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 6 of 8

(i) Notwithstanding any other provision of the SERP (or of the Covered
Participant’s SERP Side Letter) to the contrary, in the event of such person’s
“involuntary termination, other than for Cause” (as those terms are defined
under such person’s employment agreement with the Company), in anticipation of a
Change in Control:


(i) the foregoing provisions of this Section 15, and all other provisions of the
SERP (and of such person’s SERP Side Letter) shall apply to such person to the
same extent as if a Change in Control had, solely with respect to such person,
occurred on the date immediately preceding the date on which such person is so
terminated from employment, and


(ii) such Participant’s benefit under the Pension Plan, for purposes of
determining the offset under Section 4.2(a), Section 4.2(b) and such person’s
SERP Side Letter for such person’s Pension Plan benefit, to the extent otherwise
applicable, shall be computed by including the additional years of age and
service credit which were (or will be) taken into account, pursuant to the
provisions of Section 5.5(i)(a)(3) of such Participant’s employment agreement
with the Company, in computing the amount of the lump sum payment made (or to be
made) to such Participant in lieu of an actual increase in such Participant’s
benefit under the Pension Plan.


(j) If that Covered Participant whose social security number is ###-##-####
remains employed with UDS on the Change in Control Date, determined without
regard to the foregoing subsection (e), such person shall receive a lump sum
payment of $500,000 upon the earlier of:


(i) such person’s “involuntary termination, other than for Cause,” as those
terms are defined under the employment agreement between such person and the
Company; provided, however, that an “involuntary termination” shall not be
deemed to have occurred for purposes of this clause (i) in the event that such
person voluntarily terminates employment on account of a significant reduction,
occurring not later than the Change in Control Date, in such person’s duties or
the addition, occurring not later than the Change in Control Date, of duties
which, in either case, are materially inconsistent with such person’s then title
or position, such that no amount shall be paid pursuant to this subsection (j)
to such person; and further, provided, however, that an “involuntary
termination” shall be deemed to have occurred for purposes of this clause (i) in
the event that such person voluntarily terminates employment on account of a
significant reduction, occurring subsequent to the Change in Control Date, in
such person’s duties or the addition, occurring subsequent to the Change in
Control Date, of duties which, in either case, are materially inconsistent with
such person’s title or position as in effect on the Change in Control Date, such
that an amount shall be paid pursuant to this subsection (j) to such person, or


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 7 of 8

(ii) twelve months following the Change in Control Date, provided such person is
still employed by UDS on such date.


  No amount shall be payable pursuant to this subsection (j) in the event that
such Covered Participant terminates employment prior to the date set forth in
the foregoing clause (ii) for any reason not described in the foregoing clause
(i).


  Any amount otherwise payable pursuant to this subsection (j) to such Covered
Participant (i) shall not be reduced by any amounts previously paid to such
person pursuant to any other provision of the SERP and (ii) shall be disregarded
in determining the amount of any future benefits otherwise payable to such
person pursuant to any other provision of the SERP.


(k) Notwithstanding any other provision of the SERP to the contrary, to the
extent that any subsequent amendment to this Section 15 would adversely affect
the determination of any particular Covered Participant’s SERP benefit, such
amendment shall be effective with respect to such person only if such person
consents, in writing, to the application of such amendment, other than an
amendment to subsection (h) of this Section 15, as to which the consent of
Covered Participants shall not be required.


--------------------------------------------------------------------------------


Amendment to Ultramar Corporation SERP
Page 8 of 8

ULTRAMAR DIAMOND SHAMROCK CORPORATION


By: /s/ Timothy J. Fretthold
——————————————
Timothy J. Fretthold
Executive Vice President


Accepted and agreed to with respect to the calculation of their benefits under
the Ultramar Corporation Supplemental Executive Retirement Plan




By: /s/ Jean Gaulin
——————————————
Jean Gaulin




By: /s/ Christopher Havens
——————————————
Christopher Havens


